DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 7/30/2020 is considered.

Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 13/557542 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/1/2011. It is noted, however, that applicant has not filed a certified copy of the JP2011-168261 application as required by 37 CFR 1.55.



Claim Interpretation
MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.

5.	Each of claims 1, 10, 11, 12, 19, and 20 recite contingent limitations. For example, claim 1 recites the contingent limitations “…when an amount of the pinch out operation exceeds a first threshold” and “…when an amount of the pinch out operation exceeds a second threshold…”.  Accordingly, these claims are given the broadest reasonable interpretation based on MPEP 2111.04.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to…” in claims 1, 5, 6, 7, 12, 15, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
7.	The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

8.	The abstract of the disclosure is objected to because it does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details, it is not directed to the entire disclosure, it does not include its organization and operation of the claimed apparatus, and it does not include the steps of the claimed process.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
9.	Claims 1, 3, 5, 6, 9, 12, 14, 15, 16, and 18 are objected to because of the following informalities:
Claim 1 should include “and” after “a touch panel;” in line 3.
Claim 1 should include “:” after to in line 4.
Claim 3 should recite “the first thumbnail and the second thumbnail” instead of “the thumbnails”. 
Claim 5 should recite “a position” instead of “the position”.
Claim 6 should recite “a size” instead of “the size” in lines 1 and 2.
Claim 6 is not clear where it recites “…the third thumbnail remains same…the first thumbnail is same…”.
Claim 9 should recite “the amount” instead of “an amount”.  
Claims 12, 14, 15 16, and 18 contain similar informalities as claims 1, 3, 5, 6, and 9, respectively, and are objected to for similar reasons. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 3 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the thumbnails appear regardless of a position of the pinch out operation on the touch panels” and claim 14 recites “wherein the thumbnails disappear regardless of a position of the pinch in operation on the touch panel”. The examiner is unable to locate a teaching or suggestion of this subject matter in the specification. In fact, the specification appears to teach away in Pars. 0131 and 0132 where it is recited that pinch operations include touching list items. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “control to display a first thumbnail and a second thumbnail on the display… control to display an animation in which the first thumbnail gradually appears… control to display an animation in which the second thumbnail gradually appears…”. It is unclear and therefore indefinite as to how thumbnails that are already displayed gradually appear.  That is, since the thumbnails are already displayed (e.g. visible) they cannot gradually appear (e.g. gradually become visible). Accordingly the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the space between existing thumbnails".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the number of the displayed additional thumbnails".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 recite similar subject matter as claim 1 and are rejected for similar reasons. 
Claims 2-9 are rejected a least based on their dependency to claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

12.	Claims 1-4, 10-14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 14, and 15 of U.S. Patent No. 10768806 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 8, 11, 14, and 15 of U.S. Patent No. 10768806 B2 anticipates each of claims 1-4, 10-14, 19, and 20.
Claim 1 is anticipated by claims 1 and 8 of U.S. Patent No. 10768806 B2.
Claim 2 is anticipated by claims 1 and 8 of U.S. Patent No. 10768806 B2.
Claim 3 is anticipated by claim 1, 2, and 8 of U.S. Patent No. 10768806 B2.
Claim 4 is anticipated by claims 1, 8, and 11 of U.S. Patent No. 10768806 B2.
Claim 10 is anticipated by claims 14 and 8 of U.S. Patent No. 10768806 B2.
Claim 11 is anticipated by claims 15 and 8 of U.S. Patent No. 10768806 B2.
Claim 12 is anticipated by claims 1 and 8 of U.S. Patent No. 10768806 B2.
Claim 13 is anticipated by claims 1 and 8 of U.S. Patent No. 10768806 B2.
Claim 14 is anticipated by claims 1, 2, and 8 of U.S. Patent No. 10768806 B2.
Claim 19 is anticipated by claims 14 and 8 of U.S. Patent No. 10768806 B2.
Claim 20 is anticipated by claims 15 and 8 of U.S. Patent No. 10768806 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


13.	Claims 1-5, 8-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viegers et al. (US 2012/0324357 A1) and further in view of Oplinger et al. (US 8514252 B1).

In regard to claim 1, Viegers discloses an information processing apparatus comprising: 
a display; a touch panel; a control unit configured to (Paragraphs 0068-0074): 
detect, on the touch panel, a pinch out operation which increases a distance between two objects (Paragraph 0058 lines 48-50: zooming may be achieved by a multi-touch spread gesture), 
control to display a first thumbnail and a second thumbnail on the display (Fig. 10 element 1008, Paragraph 0027 lines 17-18, Paragraph 0059 lines 1-3, and Paragraphs 0059 lines 27-37: thumbnail corresponding to video clip 4 and thumbnail corresponding to video clip 6 are displayed), 
control to display an animation in which the first thumbnail gradually appears, based on a first granularity of information (Fig. 10 element 1006, Paragraph 0059 lines 14-17, Paragraph 0059 lines 27-32, and Paragraph 0060 lines 21-33: a third state provides the inclusion of the thumbnail corresponding to video clip 4 where the thumbnail is transitioned into position by fading or sliding), 
and control to display an animation in which the second thumbnail gradually appears, based on a second granularity of information (Fig. 10 element 1008, Paragraph 0059 lines 14-17, Paragraph 0059 lines 32-37, and Paragraph 0060 lines 21-33: a fourth state provides the inclusion of the thumbnail corresponding to video clip 6 where the thumbnail is transitioned into position by fading or sliding).
	While Viegers teaches detect, on the touch panel, a pinch out operation which increases a distance between two objects, control to display an animation in which the first thumbnail gradually appears, based on a first granularity of information, and control to display an animation in which the second thumbnail gradually appears, based on a second granularity of information, and further teaches where the first and second thumbnail appear based on zooming to different levels in response to the pinch out operation (Paragraph 0058 lines 48-50, Paragraph 0059 lines 14-17, and Paragraph 0059 lines 37-42), they fail to show the when an amount of the pinch out operation exceeds a first threshold and when an amount of the pinch out operation exceeds a second threshold which is larger than the first threshold, as recited in the claims. Oplinger teaches a pinch out operation similar to that of Viegers.  In addition, Oplinger further teaches
	transitioning to different discrete zoom levels based on the distance of a pinch gesture where a first zoom level is set based on a pinch distance at a first distance and a second zoom level is set based on the pinch distance at a second pinch distance greater than the first pinch distance (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers and Oplinger before him at the time the invention was made, to modify the pinch out operation and where the first and second thumbnail appear based on zooming to different levels in response to the pinch out operation taught by Viegers to include the transitioning to different discrete zoom levels based on the distance of a pinch gesture where a first zoom level is set based on a pinch distance at a first distance and a second zoom level is set based on the pinch distance at a second pinch distance greater than the first pinch distance of Oplinger, in order to obtain control to display an animation in (Column 7 lines 39-47).  

	In regard to claim 2, Viegers discloses wherein the second granularity of information is finer than the first granularity of information (Paragraph 0059: fourth state provides more detail than the third state).

	In regard to claim 3, Viegers discloses wherein the thumbnails appear regardless of a position of the pinch out operation on the touch panel (Paragraph 0058 lines 48-50: Viegers does not provide any limitations on the position of the pinch out operation and therefore could be anywhere which causes the zooming to another state and the appearance of the first and second thumbnails).

	In regard to claim 4, Viegers discloses wherein additional thumbnails appear in the space between existing thumbnails (Fig. 10: clip 4 appears between clip 5 and clip 3. Clip 6 appears between clip 5 and clip 7).

	In regard to claim 5, Viegers discloses the control unit is further configured to control to display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch out (Fig. 10 elements 1004 and 1006: thumbnail for clip 5 is moved when zoomed (based on the pinch out operation which causes zooming) to make room for the appearing clip 4 thumbnail).

	In regard to claim 8, Viegers discloses (as best understood by the examiner in view of the outstanding 112 rejection of this claim) wherein when the first granularity of information or the second granularity of information is refined to reach a limit, the number of the displayed additional thumbnails is zero (Fig. 10: the media set includes 7 clips. When he fourth sate is reached, a limit is reached (maximum zoom out level as all items are now displayed) and therefore further zooming will not display additional thumbnails as all of the available thumbnails for the media set are displayed).

	In regard to claim 9, Oplinger further discloses wherein an amount of the pinch out operation comprises a movement amount (Column 8 lines 56-64: distance traversed).  Accordingly, the combination further discloses wherein an amount of the pinch out operation comprises: a movement amount or a movement speed.

	In regard to claim 10, method claim 10 corresponds generally to apparatus claim 1 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 11, medium claim 11 corresponds generally to apparatus claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 12, Viegers discloses an information processing apparatus comprising: 
a display; a touch panel; and a control unit configured to (Paragraphs 0068-0074): 
(Paragraph 0058 lines 48-50: zooming may be achieved by a multi-touch spread gesture), 
control to display a first thumbnail and a second thumbnail on the display (Fig. 10 element 1008, Paragraph 0027 lines 17-18, Paragraph 0059 lines 1-3, and Paragraphs 0059 lines 27-37: thumbnail corresponding to video clip 4 and thumbnail corresponding to video clip 6 are displayed in a fourth state), 
control to display an animation in which the first thumbnail gradually disappears, based on a first granularity of information (Fig. 10 element 1006, Paragraph 0059 lines 14-17, Paragraph 0059 lines 32-37, Paragraph 0059 lines 42-45, and Paragraph 0060 lines 21-33: a third state provides the removal of the thumbnail corresponding to video clip 6 where the thumbnail is removed through a transition by fading or sliding), 
and control to display an animation in which the second thumbnail gradually disappears, based on a second granularity of information (Fig. 10 element 1004, Paragraph 0059 lines 14-17, Paragraph 0059 lines 27-32, Paragraph 0059 lines 42-45, and Paragraph 0060 lines 21-33: a second state provides the removal of the thumbnail corresponding to video clip 4 where the thumbnail is removed through a transition by fading or sliding).
While Viegers teaches detect, on the touch panel, a pinch operation, control to display an animation in which the first thumbnail gradually disappears, based on a first granularity of information, and control to display an animation in which the second thumbnail gradually disappears, based on a second granularity of information, and further teaches where the first and second thumbnails disappear based on zooming to different levels (Paragraph 0058 lines 48-50, Paragraph 0059 lines 14-17, and Paragraph 0059 lines 37-42), they fail to show a pinch in operation which decreases a distance between two objects, when an amount of the pinch in operation exceeds a first threshold and when an amount of the pinch in operation exceeds a second threshold which is larger than the first threshold, as recited in 
	transitioning to different discrete zoom levels based on the distance of a pinch gesture, including a pinch in operation which decreases a distance between two objects, where a first zoom level is set based on a pinch distance at a first distance and a second zoom level is set based on the pinch distance at a second pinch distance greater than the first pinch distance (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 15-22, and Column 9 lines 36-53, and Column 10 lines 38-41). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers and Oplinger before him at the time the invention was made, to modify the pinch operation and here the first and second thumbnails disappear based on zooming to different levels taught by Viegers to include the transitioning to different discrete zoom levels based on the distance of a pinch gesture, including a pinch in operation which decreases a distance between two objects, where a first zoom level is set based on a pinch distance at a first distance and a second zoom level is set based on the pinch distance at a second pinch distance greater than the first pinch distance of Oplinger, in order to obtain detect, on the touch panel, a pinch in operation which decreases a distance between two objects, control to display a first thumbnail and a second thumbnail on the display, control to display an animation in which the first thumbnail gradually disappears based on a first granularity of information when an amount of the pinch in operation exceeds a first threshold, and control to display an animation in which the second thumbnail gradually disappears based on a second granularity of information when an amount of the pinch in operation exceeds a second threshold which is larger than the first threshold.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more (Column 7 lines 39-47).  

In regard to claim 13, Viegers discloses wherein the second granularity of information is coarser than the first granularity of information (Paragraph 0059: third state provides more detail than the second state).

In regard to claim 14, the combination of Viegers and Oplinger further discloses wherein the thumbnails disappear regardless of a position of the pinch in operation on the touch panel (All cited portions and explanation of Viegers and Oplinger from the rejection of claim 12 are incorporated herein: Viegers and Oplinger do not provide any limitations on the position of the pinch in operation and therefore could be anywhere which causes the zooming out to other states and the disappearance of the first and second thumbnails).

In regard to claim 15, the combination of Viegers and Oplinger further discloses the control unit is further configured to control to display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch in operation (All cited portions and explanation of Viegers and Oplinger from the rejection of claim 12 are incorporated herein: thumbnail for clip 7 is moved when zoomed out (based on the pinch in operation which causes zooming) to consolidate the display when disappearing the thumbnail for clip 6).

In regard to claim 18, Oplinger further discloses wherein an amount of the pinch in operation comprises a movement amount (Column 8 lines 56-64: distance traversed).  Accordingly, the 

In regard to claim 19, method claim 19 corresponds generally to apparatus claim 12 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 20, medium claim 20 corresponds generally to apparatus claim 12 and recites similar features in medium form and therefore is rejected under the same rationale.

14.	Claims 6-7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viegers et al. (US 2012/0324357 A1), Oplinger et al. (US 8514252 B1), and further in view of Choi et al. (US 2010/0090971 A1).

In regard to claims 6-7, While Viegers teaches display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch out operation, an animation in which the first thumbnail gradually appears and further teaches the size of the first thumbnail is same as the size of the third thumbnail after the pinch out operation is completed and the first thumbnail is displayed in a position which is not overlapped by the third thumbnail (Fig. 10 elements 1006 and 1008: all thumbnail are the same size. Further, the first thumbnail  (clip 4) is displayed in a position not overlapping the third thumbnail (clip 5)), they fail to explicitly show the an animation in which the size of the third thumbnail remains same and the size of the first thumbnail is same as the size of the third thumbnail after the pinch out operation is completed and an animation in which the first thumbnail is appeared from a position which is overlapped by the third thumbnail and is displayed in a position which is not 
an animation for an appearing object, where the appearing object appears from an overlapped position of another object while the another object moves, and where the appearing object grows during the animation to be the same size as the another object (Figs. 24-25 and Paragraph 0115).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the animation taught by Viegers to include the an animation for an appearing object, where the appearing object appears from an overlapped position of another object while the another object moves, and where the appearing object grows during the animation to be the same size as the another object of Choi, in order to obtain display of an animation in which the size of the third thumbnail remains same and the size of the first thumbnail is same as the size of the third thumbnail after the pinch out operation is completed and display of an animation in which the first thumbnail is appeared from a position which is overlapped by the third thumbnail and is displayed in a position which is not overlapped by the third thumbnail.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation taught by Choi would reasonably result in in the appearance of the first thumbnail on the display.   

In regard to claims 16-17, while Viegers and Oplinger teaches display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch in operation, an animation in which the first thumbnail gradually disappears and further teaches the size of the first thumbnail is same as the size of the third thumbnail before the pinch in operation is completed and the first thumbnail is displayed in a position which is not overlapped by the third thumbnail (Fig. 10 elements 1006 and 1008: all thumbnail are the same size. Further, the first thumbnail  (clip 6) is displayed in a position not overlapping the third thumbnail (clip 7)), they fail to explicitly show the an animation in which the size of the third thumbnail remains same and the size of the first thumbnail is same as the size of the third thumbnail before the pinch in operation is completed and an animation in which the first thumbnail is displayed in a position which is not overlapped by the third thumbnail and is disappeared from a position which is overlapped by the third thumbnail, as recited in the claims.  Choi teaches animations similar to that of Viegers.  In addition, Choi further teaches  
an animation for an disappearing object, where the disappearing object disappears from an overlapped position of another object, and where the disappearing object is the same size as the another object (Figs. 19-21 and Paragraph 0103).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the animation taught by Viegers to include the an animation for an disappearing object, where the disappearing object disappears from an overlapped position of another object, and where the disappearing object is the same size as the another object of Choi, in order to obtain display of an animation in which the size of the third thumbnail remains same and the size of the first thumbnail is same as the size of the third thumbnail before the pinch in operation is completed and display of an animation in which the first thumbnail is displayed in a position which is not overlapped by the third thumbnail and is disappeared from a position which is overlapped by the third thumbnail.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation taught by Choi would reasonably result in in the disappearance of the first thumbnail on the display.



Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173